United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40080
                         Summary Calendar



IAN DAVID SHEFFIELD,

                                    Plaintiff-Appellant,

versus

G. TWADDLE; Captain B. REESE; J. BAKER; R. TRINCI,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:04-CV-317
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Ian David Sheffield, Texas prisoner # 1130389, appeals the

dismissal of his 42 U.S.C. § 1983 claim.    The district court

correctly dismissed Sheffield’s Eighth Amendment claim, because

Sheffield failed to allege more than a de minimis injury, which

is necessary to support a claim of excessive force.     See Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); 28 U.S.C.

§ 1915(e)(2)(B)(ii).   The district court also properly dismissed

Sheffield’s claim that his due process rights were violated


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40080
                                  -2-

during a disciplinary proceeding on the basis that such a claim

may not be brought pursuant to 42 U.S.C. § 1983.     See Clarke v.

Stalder, 154 F.3d 186, 189 (5th Cir. 1998).

     However, to the extent that Sheffield contends that he may

bring a First Amendment claim that the disciplinary proceeding

was brought in retaliation for his seeking to complain about

Officer Twaddle’s conduct, the dismissal was in error.      See Woods

v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995).    Sheffield’s

complaint sufficiently alleges facts that support a claim that

the filing of a disciplinary complaint against him was in

retaliation for his seeking to complain about Officer Twaddle’s

conduct.   See id.    As we reverse the dismissal of the retaliation

claim, we likewise reverse the dismissal of the supplemental

state law claims.     See 28 U.S.C. § 1367; City of Chicago v.

International College of Surgeons, 522 U.S. 156, 164-65 (1997).

     Accordingly, we AFFIRM the dismissal of Sheffield’s Eighth

Amendment excessive force claim and his claims that the

procedures employed during the disciplinary hearing violated his

due process rights.    We REVERSE the dismissal of his claim for

retaliation.   Because we reverse the dismissal of the federal

retaliation claim, we likewise reverse the dismissal of the state

law claims.    See Goodson v. City of Corpus Christi, 202 F.3d 730,

741 (5th Cir. 2000).    We REMAND for further proceedings

consistent with this opinion.

     AFFIRMED IN PART, REVERSED IN PART, REMANDED.